                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION


EKONG BEN ESHIET
              Petitioner
v.                                                    Case No. 4:19−cv−00098−CDL−MSH

MICHAEL DONAHUE
            Respondent.


                                    ORDER OF REFERRAL


        IT IS ORDERED that the above−captioned matter is hereby referred to Magistrate Judge
STEPHEN HYLES pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72. The Magistrate Judge
has been designated to hear and determine all pretrial matters pending before the court, except for
dispositive motions. The Magistrate Judge will make recommendations to the District Judge on
dispositive motions. Dispositive motions include motions for injunctive relief, for judgment on
the pleadings, for summary judgment, to dismiss for failure to state a claim, or to dismiss or
permit maintenance of a class action.

        Within FOURTEEN (14) DAYS after being served with any nondispositive order or with
any proposed findings or recommendations on dispositive motions, any party herein may serve
and file written objections thereto with the Clerk of Court; said objections will then be reviewed
and considered by the District Judge to whom said case is assigned.

         Under 28 U.S.C. § 636(c)(1), the parties may consent to have the Magistrate Judge
conduct all proceedings in a jury or non−jury civil matter, including trial of the case and entry of
final judgment. If all parties hereafter consent, the Magistrate Judge will conduct all proceedings
in the case and order the entry of final judgment. Any appeal of such judgment will be made
directly to the Eleventh Circuit Court of Appeals.

      SO ORDERED The 18th of June 2019.


                                                                             David W. Bunt, Clerk

                                                                s/ Elizabeth S. Long, Deputy Clerk
                                                                       At the Direction of the Court
